United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.H., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Elkton, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Robert Hoskinson, for the appellant
Office of Solicitor, for the Director

Docket No. 14-323
Issued: June 4, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 26, 2013 appellant, through his attorney, filed a timely appeal from a
November 6, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established an emotional condition in the performance of
duty.
FACTUAL HISTORY
On September 13, 2012 appellant, then a 47-year-old gardener worker supervisor, filed
an occupational disease claim (Form CA-2) alleging stress and anxiety. He stated that his
condition resulted from the employing establishment’s decision to abolish a second gardener
1

5 U.S.C. § 8101 et seq.

worker supervisor position, unrealistic work completion expectations and overly critical work
evaluations. Appellant first became aware of the condition on October 20, 2011 and of its
relationship to his employment on August 9, 2012. A supervisor noted that appellant had not
stopped work or not discussed the matter with him prior to September 13, 2012.
In a statement dated September 5, 2012, appellant described his work duties and the
factors alleged to cause his emotional condition. On December 31, 2010 the second gardener
worker supervisor retired and appellant began keeping a journal of his daily activities due to
concerns about increasing expectations of work. On January 23, 2012 appellant received an
outstanding rating for directing work; but one month later, he was given a “memorandum of
expectations” regarding his duties that no other employee received. Over two months later, after
a formal grievance process, the other staff members were issued memoranda of expectations. On
April 3, 2012 the employing establishment issued a memorandum regarding mowing procedures,
which directed appellant to supervise inmates mowing grass and restricted the resources
available to him for completing work. Appellant characterized the memorandum as “micromanaging.” While he was away for two weeks in July 2012, his responsibilities were left
unattended and the grass and weeds had grown around the employing establishment in various
locations, including a firing range. When appellant returned on July 9, 2012 his supervisors
ordered him to complete work at the firing range that day, which he stated was an unreasonable
time frame. He alleged that his supervisors continued to harass and coerce him that week, which
resulted in stress. Appellant stated that his supervisors’ behavior that week violated the
collective bargaining agreement. On August 9, 2012 he began visiting a counselor for his stress
and anxiety. Appellant asserted that he should be compensated for the sick leave used to travel
to a counselor and for his medical expenses. He attached a performance review from 2011,
which contained no evaluation less than “excellent” and several “outstanding” evaluations.
In a memorandum dated February 23, 2012, appellant’s supervisor described expectations
for appellant’s work. He stated that appellant should ensure that the federal correctional
institution (FCI) front entrance had been cleaned daily, which included picking up trash,
ensuring white rocks did not mix with red rocks and checking for problems in grassy areas. The
memorandum noted that appellant should make rounds in front of the FCI and a satellite prison
camp several times daily to ensure that inmates were cleaning sidewalks and rock areas.
Appellant should ensure that his crew pressure washed the control center window at least once a
week and check the window daily. The memorandum noted that he should ensure that all
signage was properly straightened and secured; that the area outside the facility was kept clean of
refuse; that a stockpile of firewood was kept for the religious services department; and that all
other landscaping duties such as mowing, snow removal and perimeter road maintenance were
performed. In a memorandum dated April 3, 2012, appellant’s supervisor described the
procedures for mowing areas around the penitentiary.
Appellant submitted documents from a licensed professional clinical counselor dated
August 9 and December 20, 2012.
By letter dated November 1, 2012, OWCP requested additional factual and medical
evidence from appellant. It afforded him 30 days to submit this additional evidence.

2

In response, appellant submitted documents related to a labor-management grievance
process. In a memorandum dated June 12, 2012, he requested information regarding the staffing
of the vacant gardener worker supervisor position. On July 3, 2012 the employing establishment
denied appellant’s request for a declaration of its intentions regarding staffing of the two
gardener supervisor positions and a vacant landscaper position. On July 12, 2012 appellant
contacted the warden regarding the work left undone during the weeks of June 24 and July 1,
2012 and his supervisors’ insistence that he complete part of it in one shift. On July 31, 2012 the
warden advised appellant that he failed to provide specific instances of how he had not been
treated fairly and equitably; that his supervisor assigned the level of priority and deadlines to
tasks he needed accomplished; and that the tasks he had been assigned were within the scope of
his duties as a gardener supervisor. Appellant also submitted minutes from a union meeting
dated July 25, 2012, which contained a discussion of the request for a plan of action for
distribution of the work formerly belonging to a landscape supervisor position. He submitted a
formal grievance form dated August 9, 2012. In a memorandum dated September 25, 2012,
appellant submitted an invocation of arbitration regarding the vacant second gardener worker
supervisor position.
On November 28, 2012 appellant responded to OWCP’s inquiries. He noted that he had
filed two formal grievances relating to his claim. One of the grievances was a “union animus”
grievance, which appellant understood to be resolved by the retraction of the February 23, 2012
memorandum of expectations and of which he had not been formally notified. The second was a
vacant position grievance that was currently pending arbitration. Appellant stated that he did not
attribute his emotional condition to any situations outside of his federal employment that could
result in unusual levels of stress or anxiety. He noted that he did not abuse any substances or
have major problems in his personal life, such as issues in his marriage or death or illness of a
family member. Appellant listed hobbies such as fishing, watching football and spending time
with his family. He first noticed his condition on or about October 20, 2011, with symptoms of
anger, depression, frustration and agitation. Appellant felt as though he was constantly being
harassed by his supervisor due to unreasonable expectations and scrutiny that were considered to
be part of his area of responsibility. He was being expected or required to perform work
unrelated to his position description and that his supervisors demanded that he “multi-task” in
order to perform work in multiple areas. Appellant stated that the clinical counseling helped him
and that he had seen a psychiatrist for one session, but that it was too early to describe any
benefit from the visit. He noted that he had never previously been diagnosed with or
hospitalized for an emotional condition; had never been under the care of a psychiatrist,
psychologist or counselor; and had never taken medication for an emotional condition.
In a statement dated September 5, 2012, Jerry Toomey, appellant’s former supervisor at
the employing establishment, stated that from 2002 through 2005 he supervised appellant and he
was an outstanding employee. He was aware of statements made regarding appellant that were
inappropriate, such as a plan between a facilities manager and the warden to encourage him to
apply for another position so that they could fire him during the probationary period.
Mr. Toomey asserted that he had been encouraged by the management of the employing
establishment to harass, intimidate or coerce appellant regarding his working conditions and
daily performance.

3

In a statement dated December 9, 2012, Brian Weaver, a former general foreman at the
employing establishment, stated that from 1997 through 2006 he worked with appellant. He
noted several incidents relating to inappropriate or unfair treatment of appellant by management,
with the most recent cited example in May 2006. Mr. Weaver alleged that management had
encouraged him to change appellant’s “outstanding” performance rating and that he thought this
was wrong. He stated that he had witnessed abuse of power against appellant based on an
executive staff member’s dislike of appellant due to his union activity.
By decision dated April 12, 2013, OWCP denied appellant’s claim. It found that he had
not established that the alleged work incidents had occurred, with corroboration from witnesses
or documentary evidence. OWCP noted that the statements of Mr. Toomey and Mr. Weaver
referenced a period of time prior to the time frame presented in the claim concerning the alleged
incidents of harassment and unrealistic work expectations and were therefore of little probative
value.
On April 25, 2013 appellant requested an oral hearing before an OWCP hearing
representative.
A hearing was held on August 13, 2013. At the hearing, appellant stated that he had
presented evidence suggesting a pattern of harassment by management based on his union
activity. He acknowledged that hard evidence was lacking, but noted that the connection
remained. Appellant recalled that, when the employing establishment upgraded the security of a
minimum security camp, a second gardener worker supervisor was hired and that he had moved
inside the facility at that time. When the second gardener worker supervisor retired, appellant
returned to his duties outside the facility. When a change in management occurred, the
employing establishment asked him to perform duties inside the facility as well. Appellant
alleged heavy oversight of his duties and did not understand why a memorandum of expectations
was necessary. He did not have enough inmates to do his job properly and became agitated
when asked to complete gardening work left undone during an absence in July 2012. Appellant
noted that he could provide a third person’s testimony regarding management’s retaliation
against him for union activities. He also noted that he worked in a mechanical room without heat
or air conditioning, but acknowledged that this was the same office space used by the manager
whom he replaced and not a special arrangement for him alone. The hearing representative left
the record open for 30 days for appellant to submit additional evidence in support of his claim.
In a report dated December 10, 2012, Dr. Nabila Sargious, a Board-certified psychiatrist,
diagnosed appellant with anxiety disorder and alcohol abuse/dependency. She stated that he
needed documentation and had increased anxiety about his supervisor. In a report dated
January 17, 2013, Dr. Sargious stated that appellant was preoccupied with issues at work and
believed that his supervisors were attempting to fire him. She stated that he had difficulty going
to work due to fears of comments by his supervisor. Dr. Sargious did not prescribe medication
but recommended therapy.
On September 11, 2013 appellant’s supervisor responded to several statements made at
the hearing. He stated that the memorandum of expectations was created because appellant had
been reluctant to perform duties as assigned and had requested an outline of his responsibilities.
Appellant’s supervisor noted that other employees were shortly issued similar memoranda and

4

that appellant’s performance had been consistently rated at the “exceeds” level for the past five
years. Appellant had been tasked with the duties of the abolished gardener supervisor position,
which was maintaining the grounds outside of the facility and also an area inside the facility
requiring approximately two hours of labor per week. Appellant’s supervisor noted that other
employees had assumed the primary responsibilities of maintaining the grounds inside the
facilities and that appellant was performing similar tasks to the abolished position. If appellant
was not available to perform his duties, the task was assigned to another employee. Appellant’s
supervisor stated that other employees would watch over appellant’s work details when he was
not available and that he was expected to fill in for other employees for similar reasons.
By decision dated November 6, 2013, the hearing representative affirmed OWCP’s
April 12, 2013 decision, finding that appellant did not establish any compensable work factors.
He found that appellant substantiated that the second gardener worker supervisor position had
not been refilled, but it was not a compensable work factor.
LEGAL PRECEDENT
To establish a claim that he or she sustained an emotional condition in the performance of
duty, an employee must submit the following: (1) medical evidence establishing that he or she
has an emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his or her condition; and (3) rationalized
medical opinion evidence establishing that the identified compensable employment factors are
causally related to his emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.3 There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation.4 Where the disability results from an
employee’s emotional reaction to his or her regular or specially assigned duties or to a
requirement imposed by the employment, the disability comes within the coverage of FECA.5
On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his or her frustration from not being permitted to work
in a particular environment or to hold a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.7 However, the Board
2

V.W., 58 ECAB 428, 431 (2007); Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

3

L.D., 58 ECAB 344, 350 n.8 (2007); Robert Breeden, 57 ECAB 622, 625 (2006).

4

A.K., 58 ECAB 119, 121 (2006); David Apgar, 57 ECAB 137, 140 (2005).

5

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309, 314 (2001); Lillian Cutler, 28 ECAB 125, 129 (1976).

6

J.F., 59 ECAB 331, 338 (2008); Gregorio E. Conde, 52 ECAB 410, 411-12 (2001).

7

See Matilda R. Wyatt, 52 ECAB 421, 423 (2001); Thomas D. McEuen, 41 ECAB 387, 391-92 (1990).

5

has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.8
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.9
The Board has held that the manner in which a supervisor exercises his or her discretion
falls outside the coverage of FECA. This principle recognizes that a supervisor or manager must
be allowed to perform their duties and that employee’s will, at times, disagree with actions taken.
Mere disagreement with or dislike of actions taken by a supervisor or manager will not be
compensable absent evidence establishing error or abuse.10 Although the handling of leave
requests and attendance matters are generally related to employment, they are administrative
matters and not a duty of the employee.11
For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the acts alleged or implicated by the employee did, in fact,
occur.12 Mere perceptions of harassment or discrimination are not compensable under FECA.13
A claimant must substantiate allegations of harassment or discrimination with probative and
reliable evidence.14 Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.15 A claimant must
establish a factual basis for his or her allegations of harassment or discrimination with probative
and reliable evidence.16
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.17 If a claimant does implicate a factor of
8

See William H. Fortner, 49 ECAB 324, 325 (1998).

9

Ruth S. Johnson, 46 ECAB 237, 241 (1994).

10

S.M., Docket No. 09-2290 (issued July 12, 2010); Linda J. Edwards-Delgado, 55 ECAB 401, 405 (2004).

11

C.T., Docket No. 08-2160 (issued May 7, 2009); Jeral R. Gray, 57 ECAB 611, 615-16 (2006).

12

K.W., 59 ECAB 271, 276 (2007); Robert Breeden, supra note 3.

13

M.D., 59 ECAB 211, 216-17 (2007); Robert G. Burns, 57 ECAB 657, 661 n.14 (2006).

14

J.F., 59 ECAB 331, 339 (2008); Robert Breeden, supra note 3.

15

G.S., Docket No. 09-764 (issued December 18, 2009); Ronald K. Jablanski, 56 ECAB 616, 620 (2005);
Penelope C. Owens, 54 ECAB 684, 686 (2003).
16

Robert Breeden; supra note 3; Beverly R. Jones, 55 ECAB 411, 416 (2004).

17

D.L., 58 ECAB 217, 220 (2006); Jeral R. Gray, supra note 11.

6

employment, OWCP should then determine whether the evidence of record substantiates that
factor.18 When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.19
ANALYSIS
The Board finds that appellant has not established that his emotional condition is related
to his regular duties as a gardener worker supervisor or his scheduled tour of duty. His
allegations do not relate to such factors as overwork or his inability to perform the duties
required in his position under Cutler.20 Rather, appellant attributed his emotional reaction to
actions taken by his supervisors and management.21 These actions normally fall outside the
scope of FECA absent evidence establishing error or abuse.22 Appellant rather alleged that the
condition resulted from actions of his supervisors. The Board must initially review whether
these alleged incidents and conditions of employment are compensable factors of employment
under the terms of FECA.
Appellant alleged that he was issued a memorandum of expectations on February 23,
2012 and that he was the only staff member initially issued such a memorandum. He alleged that
he had been issued a memorandum concerning mowing procedures on April 3, 2012, which
appellant cited as an example of “micro-managing.” Appellant submitted the memoranda to
OWCP. He generally alleged that he was unreasonably required to perform the duties of a
second gardener worker supervisor. The Board finds that appellant received memoranda on
February 23 and April 3, 2012 and was required to perform the duties of a gardener worker
supervisor, but has not established that these actions constituted error or abuse. An employee’s
reaction to an administrative or personnel matter is not covered under FECA, unless there is
evidence that the supervisor or manage acted unreasonably.23 Appellant has not presented
sufficient evidence that his supervisor acted unreasonably or engaged in error or abuse. There is
no evidence demonstrating that he was disciplined due to any failure to meet expectations or
18

K.W., 59 ECAB 271, 277 (2007); David C. Lindsey, Jr., 56 ECAB 263, 269 (2005).

19

Robert Breeden, supra note 3.

20

Cutler, supra note 5.

21

See Reco Roncaglione, 52 ECAB 454 (2001) (disagreement with the associate warden held not compensable,
whether viewed as a disagreement with supervisory instructions or as perceived poor management); Robert Knoke,
51 ECAB 319 (2000) (where the employee attributed his emotional injury to the manner in which his supervisor
spoke to him about undelivered mail, the Board found that a reaction to the instruction itself was not compensable,
as work assignments given by supervisors in the exercise of supervisory discretion are actions taken in an
administrative capacity and, as such, are outside the coverage of FECA); Frank A. Catapano, 46 ECAB 297 (1994)
(supervisory instructions, with which the employee disagreed, held not compensable in the absence of evidence of
managerial error or abuse); Rudy Madril, 45 ECAB 602 (1994) (where the employee questioned his supervisor’s
instructions to move from belt number five to belt number six and unload mail and became upset because he felt he
was being pushed and picked on, the Board found that the incident was not a compensable factor of employment).
22

Spur note 4.

23

See Alfred Arts, 45 ECAB 530, 542 (1994).

7

received a poor performance rating and there is no evidence demonstrating that his assigned
duties were unreasonable. There were no formal factual findings from a union grievance process
submitted to the record nor admissions by appellant’s superiors, that they had abused their
authority in administering work assignments or making hiring decisions. The employing
establishment noted that it had issued appellant a memoranda of expectations in its statement
dated September 11, 2013, but explained that it had been provided due to his reluctance to
perform duties as assigned and his request to outline his responsibilities. Similar memoranda
were issued to other staff shortly afterward. Appellant assumed the duties of the abolished
gardener worker supervisor position and that other employees had assumed most of the
responsibilities of that position while the former gardener worker supervisor remained on staff.
There is no evidence of record establishing that requiring him to perform the duties of the former
gardener worker supervisor or leaving that position unfilled, was in error or an abuse of
discretion. While appellant established that the employing establishment issued memoranda and
required him to perform the duties of a former gardener worker supervisor, he has failed to
establish a compensable work factor.24
Appellant has also alleged that actions by his supervisors constituted harassment.
Unsubstantiated allegations of harassment or discrimination are not determinative of whether
such harassment or discrimination occurred. A claimant must establish a factual basis for his or
her allegations with probative and reliable evidence.25 Grievances and Equal Employment
Opportunity complaints, without findings of fact, do not establish that workplace harassment or
unfair treatment occurred.26 Appellant alleged that he was the subject of unrealistic work
expectations on July 9, 2012, after he had been absent for a period of two weeks and his duties
had gone unfulfilled. There was no evidence of record from any witness substantiating his
contention that he was harassed by his supervisors during the relevant time period.
The evidence appellant submitted in support of his allegations consisted of statements by
former supervisors. However, the statements of Mr. Toomey and Mr. Weaver dealt with events
occurring only up to 2006 and only vaguely referenced attempts at retaliation without verifiable
particulars. Moreover, they did not reference appellant’s contention of unrealistic work
expectations. Appellant further alleged that his performance ratings had been adversely changed
based on personal animus or union activities and the statements of Mr. Toomey and Mr. Weaver
contended that management had colluded to encourage his supervisors to lower his performance
ratings. However, the employing establishment noted, without contradiction in the record, that
appellant’s performance rating has been consistently rated at the “exceeds” level for the past five
years and he had not been recently lowered below the exceeds level. Thus, appellant has not
submitted evidence to substantiate that the event of July 9, 2012 occurred as alleged or that his
performance ratings had been adversely and unreasonably changed.

24

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record. Marlon Vera, 54 ECAB 834, 839 n.22 (2003).
25

See Dennis J. Balogh, 52 ECAB 232, 236 n.12 (2001).

26

See Parley A. Clement, 48 ECAB 302, 304 (1997).

8

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the November 6, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 4, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

